IN THE COURT OF APPEALS OF TENNESSEE
                                 AT JACKSON

 TRACY HEPBURN V. CORRECTIONS CORPORATION OF AMERICA,
                        ET AL.

                     Appeal from the Circuit Court for Hardeman County
                        No. CC11CV37       J. Weber McCraw, Judge




            No. W2013-00672-COA-R3-CV - Filed September 13, 2013


        Because the order appealed is not a final judgment, we dismiss this appeal for lack of
jurisdiction.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

A LAN E. H IGHERS, P.J.W.S., D AVID R. F ARMER, J., AND H OLLY M. K IRBY, J.

Tracy Thomas Hepburn, Mountain City, Tennessee, appellant, pro se.

James Irvin Pentecost and Melissa K. Van Pelt, Jackson, Tennessee, for the appellee,
Corrections Corporation of America.

Shauna Ales Jennings, for the appellee, Tennessee Department of Correction.

                                   MEMORANDUM OPINION 1

       Appellant Tracy Thomas Hepburn brought this action against Corrections Corporation
and several of its employees ("CCA"), as well as the Tennessee Department of Correction
and several of its employees, challenging the conditions of his confinement at the Hardeman


       1
           Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse
       or modify the actions of the trial court by memorandum opinion when a formal opinion
       would have no precedential value. When a case is decided by memorandum opinion it shall
       be designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited
       or relied on for any reason in any unrelated case.
County Correctional Facility. CCA filed a motion for partial dismissal and the State also
filed a motion to dismiss. On April 26, 2012, the trial court entered an order styled "Order
on Various Pending Motions" which, among other things, granted CCA's motion for partial
dismissal. Then, by order entered on September 20, 2012, the trial court granted the State's
motion to dismiss. The September 20, 2012 order was not made final pursuant to Rule 54.02
of the Tennessee Rules of Civil Procedure.

        On June 3, 2013, Appellee CCA and the named employees filed a motion requesting
that this Court dismiss this appeal for Appellant's failure to appeal a final judgment. CCA
submits that the order granting partial dismissal does not address all of the claims regarding
the conditions of Appellant's confinement. As of this date, Appellant has not filed a response
to the pending motion. Upon our review of the record, it appears that the orders appealed in
this matter are not final judgments.

       Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple parties
or multiple claims are involved in an action, any order that adjudicates fewer than all the
claims or the rights and liabilities of fewer than all the parties is not final or appealable.
Except where otherwise provided, this Court only has subject matter jurisdiction over final
orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn. 1990).

                                         Conclusion

       Because the trial court has not yet entered a final judgment, the appeal is dismissed
without prejudice and the case remanded to the trial court for further proceedings consistent
with this Opinion. Should a new appeal be filed, the Clerk of this Court shall, upon request
of either party, consolidate the record in this appeal with the record filed in the new appeal.
Costs of this appeal are taxed to the appellant, Tracy Thomas Hepburn, and the surety for
which execution may issue if necessary.

                                           PER CURIAM




                                              -2-